
	

116 HR 3694 : Helping Families Fly Act of 2019
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3694
		IN THE SENATE OF THE UNITED STATES
		October 15, 2019 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require the Transportation Security Administration to implement training for frontline
			 Administration personnel regarding the screening of pregnant women and
			 families with young children at passenger screening checkpoints, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Helping Families Fly Act of 2019. 2.Training required (a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator shall develop and implement training for frontline Administration personnel regarding the screening of pregnant women and families with young children at passenger screening checkpoints. Such training shall include the following:
 (1)Information relating to concerns of pregnant women relating to the use of Advanced Imaging Technology and appropriate opt-out procedures and alternative screening procedures.
 (2)Guidelines to assist pregnant women and families traveling with young children effectively and efficiently complete the screening process in a manner that is respectful and improves the overall functioning of the screening checkpoint.
 (3)Communication and procedural guidelines for frontline Administration personnel to assist with passenger divestiture for pregnant women and families traveling with young children to improve the effectiveness and overall passenger experience at the screening checkpoint.
 (b)Communications strategyIn conjunction with the implementation of the training required under subsection (a), the Administrator shall develop and implement a communications strategy for pregnant women and families traveling with young children to inform such women and families of the procedures and guidelines described in such subsection, including providing information to relevant passengers through social media, the Administration’s public website, the Administration’s customer service call center, and partnerships with aviation stakeholders, including air carriers and airport operators.
 (c)Passenger support specialistsIn carrying out subsections (a) and (b), the Administrator shall, to the extent possible, make available passenger support specialists, upon request, to pregnant women and families traveling with young children to assist with screening checkpoint information, concerns, and procedures.
 (d)TSA family lanes feasibility assessmentNot later than 180 days after the date of the enactment of this Act, the Administrator shall conduct a feasibility assessment to determine whether screening processes and the screening experience may be improved for travelers by developing optional, dedicated screening lanes for families traveling with young children at airports where the checkpoint configuration would allow and where the overall functioning of the checkpoint would not be inhibited in terms of passenger throughput or security effectiveness.
 (e)Briefing to CongressNot later than 30 days after the implementation of the training required under subsection (a), the Administrator shall brief the appropriate congressional committees on progress regarding the implementation of this Act and improvements made to the screening process for pregnant women and families traveling with young children.
 (f)DefinitionsIn this section: (1)AdministrationThe term Administration means the Transportation Security Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration. (3)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				
	Passed the House of Representatives September 26, 2019.Cheryl L. Johnson,Clerk.
